Citation Nr: 1125523	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of service connection for a right knee disorder.  

2.  Entitlement to service connection for diabetes mellitus type 2 (diabetes).  

3.  Entitlement to service connection for interstitial cystitis.

4.  Entitlement to a rating in excess of 10 percent for hypertension.  

5.  Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to March 1985.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The claim of service connection for a right knee disorder, having been reopened herein, and interstitial cystitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim of service connection for a right knee disorder was denied in a December 2005 rating decision.  Evidence presented since the December 2005 decision relates to an unestablished fact necessary to substantiate the claim of service connection.

2.  The Veteran was not within the land boundaries of Vietnam during service, and he was not otherwise exposed to Agent Orange.

3.  Diabetes was not incurred in service and is not causally related to service.  

4.  The service-connected hypertension results in diastolic pressure consistently below 110 and systolic pressure consistently below 200.  

5.  The service-connected erectile dysfunction is manifested by loss of erectile power with no deformity of the penis.  


CONCLUSIONS OF LAW

1.  The December 2005 decision by the RO that denied a claim of service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010). 

2.  New and material evidence sufficient to reopen the claim of service connection for a right knee disorder has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for diabetes have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7701 (2010).  

5.  The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With respect to the application to reopen the claim of service connection for a right knee disorder, the decision below resolves the issue of whether new and material evidence has been submitted in the Veteran's favor.  Thus, the duty to notify and assist has been met to the extent necessary to reopen the claim such that any deficiency in this regard is harmless error.  Bernard v. Brown, 4 Vet. App. 384 (1993); Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the claim of service connection for diabetes, the RO provided the appellant pre-adjudication notice by letter dated in March 2007.  

With respect to the claims of increased ratings, substantially compliant notice was sent in March 2007 and April 2008 letters, and the claims were readjudicated in March 2009 statement of the case and December 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA obtained service treatment records, assisted the appellant in obtaining evidence, attempted to verify the reported Agent Orange exposure, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Examinations were afforded for the claims of increased ratings which are adequate for rating purposes:  the examiners elicited medical histories and conducted all appropriate testing, and the Veteran has not contended that an examination was inadequate or either condition has changed (i.e. worsened) since the 2010 examination was conducted.  The Board acknowledges that it appears that the 2010 VA examiner did not review the claims file.  However, the examiner did elicit a medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As the matters are claims for higher rating rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the 2010 examination was adequate for rating purposes. 

The Board acknowledges that no VA examination was conducted for the claim of service connection for diabetes.  The Board finds no examination is required, however:  although the evidence does reflect a current diagnosis, there is no evidence suggestive of diabetes during service and no evidence suggestive of a link between service and diabetes.  38 C.F.R. § 3.159(c)(4).  Thus, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

New and Material

A claim of service connection for a right knee disorder was previously denied in a December 2005 rating decision.  This decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection for a right knee disorder was previously denied in part because there was no evidence of a service-connectable right knee disorder.  Evidence previously considered included the service medical records and VA treatment records.  

Evidence received in conjunction with the application to reopen includes medical assessments of anserine bursitis.  See April 2009 VA treatment records.  This evidence is both "new" and "material," in that it was previously unseen, it relates to an unestablished fact necessary to substantiate the claim; that is, the existence of a right knee disorder, and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened, and, to this extent only, the appeal is granted.  As will be discussed in the Remand portion of this decision, further development is required prior to the Board's adjudication of the merits of the Veteran's appeal.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as diabetes, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Diabetes

The Veteran has been diagnosed with diabetes.  VA regulations provide presumptive service connection for diabetes for veterans shown to be exposed to an herbicide agent during active military service.  38 C.F.R. § 3.309(e).  The regulations also provide a presumption that veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, to include Agent Orange, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Service in Vietnam includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. Peake, 544 F.3d 1306 (Fed. Cir. 2008) (upholding VA's interpretation that service in Vietnam requires that a claimant have set "foot-on-land" in Vietnam).

The Board acknowledges that the Veteran served aboard the USS Topeka which had a tour in the official waters of Vietnam and that the Veteran's DD-214 documents that he was awarded the Vietnam Service Medal (VSM).  The evidence does not suggest that the Veteran was ever within the land boundaries of Vietnam, however.  The Veteran has never alleged being in country, the service personnel and medical records contain no notations from medical clinics in Vietnam and no histories or administrative remarks suggestive of a temporary deployment to Vietnam, and the evidence indicates that the USS Topeka never entered the "brown waters" of Vietnam.  See, e.g., USS Topeka ship history Internet article; Dictionary of American Naval Fighting Ships Internet article.  Furthermore, the Board notes that the VSM was available to persons who served outside the geographical limits of the Republic of Vietnam but contributed direct combat support to the Republic of Vietnam and Armed Forces for 6 months and that the evidence documents that the medal was awarded to the Veteran based on his service onboard the USS Topeka.  See May 1966 VSM award report; Manual of Military Decorations and Awards, C7.5.1.6.2 (Department of Defense Manual 1348.33- M, September 1996).  

The Board is not disputing the Veteran's contribution to the war effort as a valued member of the U.S. Navy, which this award clearly indicates, but the award of this medal does not provide verification that the Veteran was present on the ground within the boundaries of the Republic of Vietnam.  Thus exposure to Agent Orange cannot be presumed; any herbicide exposure must be demonstrated for the record.  

In this case, the evidence does not demonstrate that the Veteran was exposed to Agent Orange in service.  The Board acknowledges the Veteran's argument that he was exposed because his ship was so close to the shores of Vietnam, where Agent Orange was used.   The Veteran has not asserted any direct contact with Agent Orange, however, and the record includes no suggestion that the USS Topeka carried Agent Orange, was sprayed by Agent Orange, or otherwise exposed its crew to Agent Orange.  In the absence of such evidence, the Board finds the record does not suggest that the Veteran was exposed to Agent Orange in service.  

Service connection may still be established with proof of actual direct causation, however.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this case, the Board finds that service connection is not warranted since the evidence does not indicate that diabetes onset in service or is causally related to service.  The service treatment and examination records do not report any diagnoses of diabetes or any symptoms indicative of diabetes, such as sugar in the urine, and the initial findings suggestive of diabetes, increased blood sugars, are noted more than 14 years after separation.  See service examination records (urinalysis negative for sugar); June 1985 VA examination record; June 1999 VA treatment record (finding of mild elevation of blood sugar) February 2007 VA treatment record (diagnosis of diabetes).  See also Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to initial complaint can be considered as evidence against the claim.).  Additionally, the evidence of record also does not contain any competent evidence linking the Veteran's diabetes to service.  

The Board is sympathetic to the Veteran's assertions, but based on the lack of competent evidence of in-service herbicide exposure, the lack of evidence of an in-service occurrence, the length of time between separation and the initial reported finding suggestive of diabetes, and the absence of a nexus opinion, service connection for diabetes must be denied.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Hypertension

The Veteran's hypertension is rated at 10 percent under Diagnostic Code (DC) 7101 based on the use of daily medication for control.  Under DC 7101, a 20 percent is provided for hypertension manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  

The evidence, which consists of VA examination reports and treatment records, reveal no diastolic pressure readings higher than 100 and no systolic blood pressure readings higher than 180.  The Board acknowledges that the evidence reflects that the Veteran's medication was changed during the appellate period.  The Veteran's diastolic pressure readings remain below 110 and the systolic pressure readings below 200 throughout the appellate period, however.  Thus, the criteria for the next higher have not been met, and an increased rating is not warranted.  The Board has considered whether a separate rating is warranted, but finds that no other diagnostic code is applicable at this time.  For these reasons, the preponderance of the evidence is against a disability rating higher than 10 percent for hypertension at any time during the appeal period, and the claim is denied.  

Erectile Dysfunction

The Veteran's erectile dysfunction is rated by analogy to DC 7522.  DC 7522 provides a 20 percent rating for deformity of the penis with loss of erectile power.  A footnote to Diagnostic Code 7522 provides that entitlement to special monthly compensation under 38 C.F.R. § 3.350 should also be considered.  In this context, entitlement to special monthly compensation (SMC) based on loss of use of a creative organ was granted in an August 2003 rating decision.  Therefore, the Board will not further address SMC in this decision.  

After review of the evidence, the Board finds a compensable rating is not warranted at any time during the appellate period.  As stated above, in order to receive a compensable rating, the medical evidence must show a penis deformity with a loss of erectile power.  In this case, however, the evidence does not show any findings or histories suggestive of a penis deformity, and the July 2010 VA examination record reflects reflects normal findings for the penis.  The Board acknowledges that the Veteran appears to have loss of erectile power; however, there is no evidence of a deformity of the penis, nor does he so contend.  Having only one or the other of the requirements under the rating criteria is insufficient.  As such, the Board finds a compensable rating is not warranted.    




Extraschedular Consideration

The Board has considered whether extraschedular consideration is warranted.  In this regard, the schedular evaluations in this case are not inadequate.  Higher ratings are available for more severe manifestations of the service-connected hypertension and erectile dysfunction but the medical evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria and SMC adequately describe the severity and symptomatology of the hypertension and erectile dysfunction.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).

ORDER

The application to reopen the claim of service connection for a right knee disorder is granted.

Service connection for diabetes is denied.

A rating in excess of 10 percent for hypertension is denied.

A compensable rating for erectile dysfunction is denied.


REMAND

After consideration of the evidence, the Board has determined that the claim of service connection for a right knee disorder warrant reopening.  However, further development is required before the matter can be adjudicated.  Specifically, based on the Veteran's argument that his right knee disorder is secondary to his left knee disability, VA should provide the Veteran notice of the provisions for secondary service connection and obtain an opinion as to whether the Veteran's right knee disorder was caused or aggravated by the service-connected left knee disability.  See 38 U.S.C.A. § 5103A(d).  

Further development is also needed on the claim of service connection for interstitial cystitis.  Specifically, based on the ambiguity as to the etiology of the Veteran's lower urinary tract symptoms, to include ambiguity as to whether the Veteran has interstitial cystitis (compare January and March 2007 VA treatment records), and the evidence of lower urinary tract symptoms since service, a VA examination is needed to determine the nature and likely etiology of the Veteran's reported symptoms.  See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure all notification and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied.  Specifically, provide notice of the criteria for establishing secondary service connection.  

2.  Ask the Veteran about the existence of any outstanding VA or private treatment records, and request all reported treatment records.  

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his right knee complaints.  The claims file should be made available to the examiner for review.  For any diagnosed disorder, the examiner is requested to state whether it is at least as likely as not that the disorder onset in service, is causally related to service, or was caused or aggravated by the service-connected left knee disability.  A rationale for any opinion expressed should be provided.  

4.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his lower urinary tract symptoms.  The claims file should be made available to the examiner for review.  

The examiner should be informed that the Veteran is service-connected for prostatitis, urethritis, benign prostatic hypertrophy, and nephrolithiasis.  The examiner is requested to state whether the Veteran has any other genitourinary disorder, to include interstitial cystitis.  For any such disorder, the examiner should state whether it is at least as likely as not that the disorder onset in service, is causally related to service, or was caused or aggravated by the service-connected prostatitis, urethritis, benign prostatic hypertrophy, and nephrolithiasis.  A rationale for any opinion expressed should be provided.  

5.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


